Exhibit 10

AMENDMENT NO. 3

TO

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY

AGREEMENT

THIS AMENDMENT NO. 3 (this “Amendment”) to the Third Amended and Restated
Limited Liability Company Agreement of DiscoverReady LLC, dated as of
November 2, 2009, as amended by Amendment No. 1 to the Third Amended and
Restated Limited Liability Company Agreement, dated April 30, 2010, and
Amendment No. 2 to Third Amended and Restated Limited Liability Company
Agreement dated as of May 11, 2011 (collectively, the “Agreement”), by and among
(i) DiscoverReady LLC, a Delaware limited liability company (the “Company”),
(ii) The Dolan Company, a Delaware corporation (formerly Dolan Media Company)
(“Dolan”), (iii) DR Holdco LLC, a Delaware limited liability company (the
“Minority Member”), and (iv) for certain limited purposes set forth therein, the
members of the Minority Member, is made and entered into to be effective for all
purposes as of October 30, 2013, among each of the company, Dolan and the
Minority Member.

RECITAL

Dolan and the Company have agreed to postpone any right to purchase or sell
Common Units of the Company owned by the Minority Member. Dolan, the Company and
the Minority Member have each determined that it is in their respective best
interests to do so on the terms set forth below. Accordingly, the Company, Dolan
and the Minority Member now desire to further amend the Agreement as set forth
below.

In consideration of the mutual promises, covenants and agreements contained
herein, the sufficiency of which is hereby agreed to and acknowledged, the
parties hereto agree to amend the Agreement as follows:

AGREEMENTS

 

1. Amendments.

1.1 New Definition. The following definition is hereby added to Article I of the
Agreement in its applicable alphabetical order:

“Exercise Notice Period” shall mean each of the periods: (i) commencing on
April 15, 2014 and ending on July 15, 2014, (ii) commencing on April 15, 2015
and ending on July 15, 2015, (iii) commencing on April 15, 2016 and ending on
July 15, 2016, (iv) commencing on April 15, 2017 and ending on July 15, 2017 and
(v) commencing on April 15, 2018 and ending on July 15, 2018.

1.2 Revised Definition. The definition of “Remaining Undiscounted Common Units”
set forth in Article I of the Agreement is hereby deleted and replaced with the
following:

“Remaining Undiscounted Common Units” means an amount equal to 99,089,
constituting all of the Common Units held by the Minority Member as of the date
hereof, or such lesser amount as shall remain outstanding during any Exercise
Notice Period.



--------------------------------------------------------------------------------

1.3 Section 7.7(c). Section 7.7(c) of the Agreement is hereby deleted in its
entirety and replaced with the following:

Notwithstanding anything to the contrary in Section 7.5, during each Exercise
Notice Period, the Minority Member will have the right to require the Company to
purchase all of the Remaining Undiscounted Common Units (or such lesser amount
as may be agreed upon by the Minority Member and the Company) held by the
Minority Member for an aggregate purchase price equal to the Undiscounted Put
Purchase Price by delivering written notice of the exercise of such rights to
the Manager (the “Second Undiscounted Put Notice,” and together with the First
Undiscounted Put Notice, each an “Undiscounted Put Notice”). The date on which
the Manager receives the applicable Second Undiscounted Put Notice hereinafter
is referred to as the “Second Undiscounted Put Delivery Date”. The Company and
the Minority Member each acknowledge and agree that, for purposes of calculating
the Undiscounted Put Purchase Price applicable to the Second Undiscounted Put
Closing (as defined below), the specified date with respect to the Undiscounted
Put Equity Value Per Common Unit shall be the last day of the calendar month
ending prior to the applicable Second Undiscounted Put Closing Date (as defined
below).

1.4 Section 7.8(a). The first sentence of Section 7.8(a) of the Agreement is
hereby deleted in its entirety and replaced with the following:

Notwithstanding anything to the contrary in Section 7.5, at any time during each
Exercise Notice Period, Dolan will have the continuing right to purchase all or
any portion of the Minority Member’s Common Units (any such Member, a “Selling
Minority Member”) for an aggregate purchase price equal to the Call Purchase
Price by delivering written notice of the exercise of such right to such Selling
Minority Member (the “Call Notice”); provided, however, that Dolan shall not
have the right to purchase the Minority Member’s Common Units unless and until
it has the authority, all necessary consents and the financial ability to pay
the Call Purchase Price in immediately available funds.

1.5 Section 7.8(b). Section 7.8(b) of the Agreement is hereby deleted in its
entirety and replaced with the following:

(b) The Selling Minority Members shall be obligated to sell all of such Selling
Minority Member’s Common Units to Dolan in the Call Notice pursuant to
Section 7.8(a) hereof (the “Call Securities”), at a closing (the “Call Closing”)
on such date as mutually agreed to by Dolan and such Selling Minority Member,
which date shall not be later than the earlier of (i) sixty (60) days after the
Call Delivery date or (ii) ten (10) days after the final determination of the
Call Purchase Price pursuant to Section 7.8(c) (such date of closing, the “Call
Closing Date”). At the Call Closing, (i) a Selling Minority Member shall
(A) endorse and deliver to Dolan any certificates (but only if certificate
representing Common Units have been issued) representing the Call Securities
held by such Selling Minority Member to be purchased by Dolan, (B) execute and
deliver any other instruments requested by Dolan to evidence the purchase of the
Call Securities by Dolan, and (C) execute and deliver to Dolan a Transfer
Agreement, (ii) (A) Dolan shall pay to the Selling Minority Member all of the
Call Purchase Price by wire transfer of immediately available funds, and
(B) Dolan shall execute and deliver to such Selling Minority Member a Transfer
Agreement.

 

2



--------------------------------------------------------------------------------

1.6 Section 7.8(d). Section 7.8(d) of the Agreement is hereby amended by adding
the following to the end of the final sentence of such section:

“, including without limitation the provisions of Sections 7.8(a) and 7.8(b)
which require Dolan to pay the Call Purchase Price in immediately available
funds.”

 

2. Reference to and Effect on the Agreement.

2.1 Each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended by this Amendment.

2.2 Except as specifically amended above, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed.

 

3. Miscellaneous.

3.1 This Amendment may be executed in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Amendment will
become effective after a counterpart to this Amendment has been executed and
delivered by the Company, Dolan and the Minority Member. This Amendment, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission (including transmission in portable
document format by electronic mail), shall be treated in all manners and
respects and for all purposes as an original agreement and shall be considered
to have the same binding legal effect as if it were the original signed version
thereof delivered in person.

3.2 Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

3.3 The language used in this Amendment will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

3.4 If and to the extent there are any inconsistencies between the Agreement and
this Amendment, the terms of this Amendment shall control.

3.5 This Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to its conflict of laws doctrines.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 as of
the date first written above.

 

COMPANY:

DISCOVERREADY LLC

By:

  /s/ Scott J. Pollei  

Name: Scott J. Pollei

  Title: Vice President

MEMBERS:

THE DOLAN COMPANY

By:

  /s/ Scott J. Pollei  

Name: Scott J. Pollei

  Title: Executive Vice President and COO

DR HOLDCO LLC:

By:

  /s/ James K. Wagner, Jr.  

Name: James K. Wagner, Jr.

  Title: CEO and Manager

 

4